Case: 10-20658       Document: 00511571846         Page: 1     Date Filed: 08/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 15, 2011
                                       No. 10-20658
                                                                           Lyle W. Cayce
                                                                                Clerk

In the Matter of:
DAVID ORLANDO COLLINS,

                                                  Debtor.

                                ***************

WELLS FARGO BANK,

                                                  Appellant,
versus

DAVID ORLANDO COLLINS,

                                                  Appellee.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                  (09-CV-2483)




Before SMITH, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM:*
       Wells Fargo Bank argues that it is entitled to attorneys’ fees for the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20658    Document: 00511571846       Page: 2   Date Filed: 08/15/2011



                                   No. 10-20658

expenses it incurred while filing a proof of claim to correct the amount it was
owed as part of the chapter 13 bankruptcy proceeding of its debtor, David Col-
lins. Collins owed approximately $100,000 to the bank under a promissory note
dated March 1, 2001. The note was secured by a deed of trust that was executed
the same day and gave the bank a lien on the house Collins purchased with the
loan. The deed of trust also obligated Collins to “pay when due the principal of,
and interest on, the debt evidenced by the Note.”
      After missing ten monthly payments, Collins filed for chapter 13 bank-
ruptcy protection. The bankruptcy court approved his confirmation plan, includ-
ing a provision for ongoing mortgage payments to the bank while the bankruptcy
case was pending. Consistently with the plan, Collins submitted a proof of claim
evidencing the amount he owed the bank under the note. The bank thought Col-
lins had understated the amount owed, however, so, it hired an attorney to pre-
pare its own proof of claim in the correct amount. It submitted an application
for the attorneys’ fees it incurred to prepare the proof of claim, citing a provision
of the deed of trust. The bankruptcy court rejected the fee application, and the
district court affirmed. Each of those courts issued a detailed opinion explaining
its reasons. See In re Collins, No. 07-38246, 2009 Bankr. LEXIS 1554 (Bankr.
S.D. Tex. June 8, 2009), aff’d sub nom. Wells Fargo Bank, N.A. v. Collins, No.
H:09-2483, 2010 U.S. Dist. LEXIS 85195 (S.D. Tex. Aug. 19, 2010).
      Under these limited and specific facts, we affirm for want of reversible
error. We express no view on the various holdings and observations of the bank-
ruptcy and district courts. We also observe that this is essentially a matter of
contract interpretation and that any unresolved issues can be fixed in subse-
quent contracts.
      The judgment of the district court, affirming the order of the bankruptcy
court, is AFFIRMED.



                                         2